                                  Case 20-33214 Document 1 Filed in TXSB on 06/26/20 Page 1 of 4


 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Southern District of Texas

 Case number (if known)                                                                     Chapter 7
                                                                                                                                                Check if this an
                                                                                                                                            amended filing



Official Form 105
Involuntary Petition Against an Individual                                                                                                                                  12/15
Use this form to begin a bankruptcy case against an individual you allege to be a debtor subject to an involuntary case. If you want to begin a case
against a non-individual, use the Involuntary Petition Against a Non-individual (Official Form 205). Be as complete and accurate as possible. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write name and case number (if known).

 Part 1:       Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed
 1. Chapter of the Bankruptcy                   Check one:
    Code

                                                         Chapter 7
                                                         Chapter 11
 Part 2: Identify the Debtor
 2. Debtor's full name Francois
                        First name
                                Stanislas
                                Middle name
                                Bellon
                                Last name

                                Suffix (Sr., Jr., II, III)

 3. Other names you
    know the debtor
    has used in the last
    8 years

     Include any
     assumed, married,
     maiden, or trade
     names, or doing
     business as names.


 4. Only the last 4 digits of                    Unknown
    debtor's Social Security
    Number or federal Individual                xxx-xx-5318                                       OR
    Taxpayer Identification
    Number (ITIN)

 5. Any Employer Identification Numbers (EINs)                        Unknown
    used in the last 8 years
                                                                     EIN

                                                                     EIN

  6. Debtor's address                    Principal residence                                                    Mailing address, if different from residence
                                         1540 Sul Ross                                                             75 Sullivan St.
                                         Number                 Street                                              Number            Street
                                                                                                                   (Penthouse/Top Floor)
                                         Houston TX 77006-0000                                                      New York, NY
                                         City                                  State        Zip Code                City                           State            Zip Code
                                         Harris
                                         County
                                         Principal place of business

                                         Number                 Street
Official Form 105                                                          Involuntary Petition Against an Individual                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                  Case 20-33214 Document 1 Filed in TXSB on 06/26/20 Page 2 of 4

 Debtor        Francois Stanislas Bellon                                                                              Case number (if known)
                                 1540 Sul Ross
                                 Houston TX 77006-0000
                                         City                               State         Zip Code
                                        Harris
                                         County


 7. Type of business                     Debtor does not operate a business:
                                        Check one if the debtor operates a business
                                        use Health Care Business (as defined in 11 U.S.C. § 101(27A)
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A)
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6)
                                         None of the above


 8. Type of debt                         Each petitioner believes:
                                          Debts are primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual
                                         primarily for a personal, family, or household purpose."
                                          Debts are primarily business debts. Business debts are debts that were incurred to obtain money for a business or
                                         investment or through the operation of the business or investment.

 9. Do you know of             No
    any bankruptcy
    cases pending              Yes
    by or against any
    partner, spouse,
    or affiliate of this
    debtor?

                                                      Debtor         The Engy Group, LLC and Francois Stanislas              Relationship
                                                                     Bellon                                                                    Affiliate
                                                      District       Southern District of Date filed                         Case number, if known
                                                                     Texas                           08/08/2017                                            17-34848
                                                                                                        MM / DD / YYYY

                                                      Debtor         Francois Stanislas Bellon                               Relationship    Debtor
                                                      District       Southern District of Date filed                         Case number, if known
                                                                     Texas                           08/14/2017                                            17-34923
                                                                                                        MM / DD / YYYY

 Part 3: Report About the Case
 10. Venue                                      Check one:

       Reason for filing in this court.          Over the last 180 days before the filing of this bankruptcy, the debtor has resided, had the principal place of business, or
                                                had principal assets in this district longer than in any other district.
                                                 A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.
                                                 Other reason. Explain. (See 28 U.S.C. § 1408.)

 11.    Allegations                               Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                                  The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                                  At least one box must be checked:

                                                   The debtor is generally not paying such debtor's debts as they become due, unless they are the subject of a bona fide
                                                  dispute as to liability or amount.
                                                   Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or agent appointed or
                                                  authorized to take charge of less than substantially all of the property of the debtor for the purpose of enforcing a lien
                                                  against such property, was appointed or took possession.

 12. Has there been a transfer of                  No
     any claim against the debtor
     by or to any petitioner?                      Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule 1003(a).

 13. Each petitioner's claim Name of petitioner                                              Nature of petitioner's claim                                  Amount of the claim
                                                                                                                                                           above the value of any
                                                                                                                                                           lien
 Official Form 105                                                      Involuntary Petition Against an Individual                                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 20-33214 Document 1 Filed in TXSB on 06/26/20 Page 3 of 4
                                  Case 20-33214 Document 1 Filed in TXSB on 06/26/20 Page 4 of 4

 Debtor        Francois Stanislas Bellon                                                                             Case number (if known)



                                       William Vincent Walker - Judgment against Francois Stanislas Bellon in the amount                                     $870,368.33*
                                       of $850,000 plus interest and attorney's fees.
                                       *Amount does not include attorney's fees
                                                                                                                                Total                        $870,368.33*
                                        If more than 3 petitioners, attach additional sheets with the statement under penalty of perjury,
                                        each petitioner's (or representative's) signature under the statement, along with the signature of
                                        the petitioner's attorney, and the information on the petitioning creditor, the petitioner's claim,
                                        the petitioner's representative, and the attorney following the format on this form.

 Part 4: Request for Relief
Petitioners request that an order for relief be entered against the debtor under the chapter specified in Part 1 of this petition. If a petitioning creditor is a corporation,
attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a foreign representative appointed in a foreign proceeding, a
certified copy of the order of the court granting recognition is attached.

Petitioners declare under penalty of perjury that the information provided in this petition is true and correct. Petitioners understand that if they make a false
statement, they could be fined up to $250,000 or imprisoned for up to 5 years, or both.
18 U.S.C. §§ 152 and 3571. If relief is not ordered, the court may award attorneys' fees, costs, damages, and punitive damages. 11 U.S.C. § 303(i).

     Petitioners or Petitioners' Representative                                              Attorneys

                                                                                                 /s/ Joshua W. Wolfshohl
 Signature of petitioner or representative, including representative's title                     Signature of attorney

 William Vincent Walker                                                                          Joshua W. Wolfshohl
 Printed name of petitioner                                                                      Printed name
 Date signed                                                                                     Porter Hedges LLP
                 MM / DD / YYYY                                                                  Firm name, if any
                                                                                                 1000 Main Street, 36th Floor
 Mailing address of petitioner                                                                   Number           Street
 4899 Montrose Blvd., Apt. 805                                                                   Houston TX 77002-0000
 Number           Street                                                                         City                                     State          Zip Code
                                                                                                 Date Signed      06/26/2020
 Houston TX 77006-0000                                                                                         MM / DD / YYYY
 City                                            State               Zip Code                    Contact phone 713-226-6000               Email jwolfshohl@porterhedges.com


 If petitioner is an individual and is not represented by
 an attorney:
 Contact phone
 Email

 Name and mailing address of petitioner's representative, if any


 Name

 Number           Street

 City                                          State                 Zip Code

     Petitioners or Petitioners' Representative                                              Attorneys


 Signature of petitioner or representative, including representative's title                     Signature of attorney


 Printed name of petitioner                                                                      Printed name
 Date signed
                 MM / DD / YYYY                                                                  Firm name, if any

 Mailing address of petitioner                                                                   Number           Street

 Number           Street                                                                         City                                     State          Zip Code
                                                                                                 Date Signed
                                                                                                                  MM / DD / YYYY
 City                                            State               Zip Code                    Contact phone                            Email




 Official Form 105                                                   Involuntary Petition Against an Individual                                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
